Citation Nr: 1216970	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of concussion fracture of T-8, 9, 10, with degenerative disc disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The evidence of record raises the issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU), and the issue of TDIU is part and parcel of the determination of the evaluation for the Veteran's back disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  However, in this case, the RO has already reviewed the issue of TDIU and denied the claim in a separate rating decision dated August 2008.  The Veteran has not filed a notice of disagreement with regard to this issue.  Accordingly, the issue of TDIU is not herein for review by the Board.


FINDING OF FACT

The Veteran's residuals of concussion fracture of T-8, 9, 10, with degenerative disc disease have been manifested by constant pain with severe flare-ups, fatigue, stiffness, weakness, spasm and limitation of motion to, at most, 50 degrees of forward flexion, 0 degrees of extension, 5 degrees of bilateral lateral flexion, and 2 degrees of bilateral lateral rotation.  Ankylosis of the entire thoracolumbar spine was not shown at any time during the period of appeal.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of concussion fracture of T-8, 9, 10, with degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's January 2007 letter advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's May 2008 letter informed the Veteran of what type of evidence was required to substantiate his claim for increased disability rating.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded multiple VA examinations to ascertain the current severity of his service-connected residuals of concussion fracture of T-8, 9, 10, with degenerative disc disease.  The VA examinations obtained provide sufficient detail to determine the current severity of the Veteran's service-connected back disability.  The Board finds that the VA examinations are adequate, as they were based upon a physical examination of the Veteran, a review of his claims file, and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the January 2007 and October 2009 VA examiners indicated that the Veteran's claims file was not available for review, the Board finds that this does not constitute a prejudicial error.  VA medical examiners are not required to perform a complete review of the entire claims file in every instance, if it would not change the objective and dispositive findings made during the examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examinations, review of the claims file was not required.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not 

explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection for the Veteran's residuals of concussion fracture of T-8, 9, 10, with degenerative disc disease was granted by an April 1971 rating decision and a 20 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5285, effective from March 9, 1971.

In November 2006, the Veteran filed the present claim seeking an increased evaluation for his service-connected back disability.  The RO denied the Veteran's claim by a March 2007 rating decision and continued the 20 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5235.  The Veteran filed a timely notice of disagreement in February 2008 and perfected the appeal in February 2009.

The Veteran was afforded a VA spine examination in January 2007.  The Veteran complained of pain in the mid back with occasional radiation of a pins and needles sensation to his right calf and to his left thigh.  Regarding incapacitating episodes, he stated that he experienced two episodes a year and they would last for about 10 to 12 days.  On physical examination, the Veteran was able to flex his back forward 

95 degrees and extend it 30 degrees.  He could laterally bend his back 30 degrees on the right and 40 degrees on the left.  No pain on palpation or paraspinal muscle spasm was shown.  X-ray of the thoracic spine revealed compression fractures and secondary degenerative disc disease with joint space narrowing and anterior osteophyte formation.  

A February 2007 VA treatment report reflects that the Veteran established care with VA.  He reported a long history of pain in the upper back and compression fracture of his multiple thoracic vertebrae.  He also complained of low back pain with right lower extremity numbness and weakness for the past six months.  He stated that his back pain was getting worse.  No joint stiffness or swelling was shown, and the Veteran denied any joint deformity.  The assessments were degenerative lumbar disc disease with right lower extremity radicular symptoms and thoracic back pain.

A March 2007 magnetic resonance imaging (MRI) of the Veteran's spine showed Grade I borderline spondylolisthesis, L3 on L4; bilateral pars defects, i.e. spondylolysis of L3; marked hypertrophic secondary degenerative facet disease; at least moderate foraminal narrowing bilaterally; and secondary degenerative disc disease with large diffuse disc bulge, with no central spinal stenosis.

In June 2007, the Veteran received a lumbar epidural steroid injection for low back pain and mid back pain with occasional electric sensation with spasms.  The Veteran stated that the leg pain was bothersome and occurred when walking.  The leg occasionally gave out with numbness and pain in the entire leg to the toes.  He stated that he was forced to quit his job due to this condition.

A January 2008 VA treatment report shows that the Veteran continued to receive treatment for degenerative lumbar disc disease and thoracic back pain.  The Veteran was taking pain medication and muscle relaxant for these conditions.

The Veteran underwent another VA examination in May 2008.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that his chronic back pain with numbness in the right lower extremity had gotten a lot worse 

since December 2006, at which time he stopped working.  He rated his low and upper back pain at a 7 on a scale of 1 to 10.  He also experienced flare-ups that he rated at a 10 on a scale of 1 to 10.  He stated that he had about 150 flare-ups during the past twelve months.  He has been using a cane for the past year and a half.  He could walk about five minutes before he had to rest.  He could stand only about a minute and drive his car about a half an hour.  His sleep had been interrupted at night over the past year and a half.  The Veteran further stated that he could not bend, stoop, stand or walk for an extended period of time in order to work and that even sitting in a chair after an extended period of time bothered him.  On physical examination, the Veteran's gait was normal.  He walked with a cane and was unsteady, with some balance issues.  Examination of the back revealed palpable tenderness both in the low back and mid-thoracic area.  Lateral bending was restricted to 10 degrees to the right and 20 degrees to the left.  The Veteran could flex his back forward 65 degrees; however, he could only extend to 0 degrees.  He was able to complete three repetitions of the range of motion; however, he began to experience fatigability and back pain after the third repetition.  The diagnoses were degenerative joint disease, with wedging deformities of the thoracic spine indicative of moderate kyphosis; and degenerative disc disease at multiple levels of the lumbar spine with spondylolisthesis, probably degenerative type.

In a May 2008 VA treatment report, the Veteran reported radicular symptoms on the right lower extremity with minimal standing or walking.  He stated that he did not have much pain but the lower extremity numbness was the symptom.

The Veteran underwent another lumbar epidural steroid injection for his chronic back pain in June 2008.  In the following month, the Veteran stated that his back pain was reduced to more than 50 percent and that he had improved and increased activity.  

In an August 2008 VA physical therapy note, the Veteran did not have any complaints of upper back pain but complained of lower back pain.  The physical therapist noted that the Veteran's active range of motion was within normal limits, except for hamstrings tightness, bilaterally.  

In a December 2008 VA physical therapy note, the Veteran stated that his back pain was managed better and that he had less pain.  He reported that he was no longer working due to safety concerns secondary to his right lower extremity symptoms.  Lumbar x-ray showed stable spondylolisthesis.  It was noted that the Veteran was given flexion-based physical therapy exercises for rehabilitation.

A January 2008 VA physical therapy note stated that the Veteran had performed half of his exercises with little difficulty.  

In a March 2009 private treatment report, the Veteran reported pain in the mid back radiating to his right lower extremity with numbness and recurrent falls.  He had been treated with steroid injections, physical therapy and back brace with some help.  He reported pain averaging at a 5 on a scale of 1 to 10 and morning stiffness lasting up to two hours.  He stated that his back pain interfered with his activity of daily living and could walk about 100 feet.  He could stand a few minutes, climb three steps, and carry 10 pounds in both his arms.  On physical examination, his gait was slow and unsteady secondary to his back pain, which was corrected by the use of a cane.  He was not able to stand on his heels or toes, squat, or stand from squatted position due to his back pain.  There was point tenderness over the low back and evidence of a brace over his back.  Range of the motion of the lumbar spine revealed 60 degrees of forward flexion, 0 degrees of extension, and 5 degrees of lateral flexion, bilaterally.

Another VA examination was conducted in October 2009.  The Veteran reported pain and weakness but denied stiffness.  He stated that he began to have progressive worsening of pain in the lower back and numbness in the bilateral lower extremities.  He stated that if he was standing for too long, his right leg would give out and the symptoms resolved if he sat down.  The Veteran used a cane and could walk one block.  The examiner found that the Veteran's back condition affected his mobility, activities of daily living, usual occupation, recreational activities, and driving.  His mobility was significantly impaired due to pain and weakness/numbness in his right lower extremity.  He had difficulty with activities of daily living due to pain and decreased mobility.  He was unable to perform an 

occupation any longer due to his inability to ambulate any distance.  The Veteran had difficulty with driving long distances due to pain.  The Veteran denied any incapacitating episodes in the past twelve months.  On physical examination, the Veteran's spine and posture, position of head, curvature of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were normal, but the Veteran had a slouched posture.  On range of motion testing, the Veteran's spine showed 70 degrees of forward flexion, 25 degrees of extension, 18 degrees of left lateral flexion, 20 degrees of right lateral flexion, 2 degrees of left lateral rotation, and 2 degrees of right lateral rotation.  The examiner noted that there was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  The Veteran had tenderness to palpation in the lower thoracic region.  The diagnosis was 70 degree thoracic kyphosis status post compression fractures, now with progressive weakness in the bilateral lower extremities.  

A February 2010 addendum stated that MRI of the Veteran's lumbar spine revealed degenerative spondylolisthesis of L3 on L4, with facet arthropathy causing mild central stenosis in moderate to severe bilateral foraminal stenosis.

Most recently, the Veteran was afforded an updated VA examination in November 2011.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported increased back pain and problem with falling.  He stated that he was no longer able to work due to legs giving out and falling.  Range of motion testing showed 85 degrees of forward flexion, with painful motion starting at 50 degrees; 20 degrees of extension, with painful motion starting at 15 degrees; 20 degrees of right lateral flexion, with painful motion starting at 10 degrees; 20 degrees of left lateral flexion, with painful motion starting at 10 degrees; 30 or greater degrees of right lateral rotation, with painful motion starting at 30 or greater degrees; 30 or greater degrees of left lateral rotation, with no objective evidence of painful motion.  After three repetitions, the post-test revealed 75 degrees of forward flexion, 15 degrees of extension, 15 degrees of right lateral flexion, 20 degrees of left lateral flexion, 30 or greater degrees of right lateral rotation, and 30 or greater degrees of left lateral rotation.  The examiner noted that the Veteran had additional limitation in the range of motion of the thoracolumbar spine following repetitive use testing.  

The examiner further noted that the Veteran had functional impairment of the spine due to less than normal movement and pain on movement.  There was tenderness on palpation in the lower thoracic vertebra; however, no guarding or muscle spasm of the thoracolumbar spine was shown.  The Veteran reported intermittent pain and severe numbness in the bilateral lower extremities, with the involvement of the L2/L3/L4 nerve roots.  The examiner noted that there was no intervertebral disc syndrome.  X-ray of the spine revealed multi-level compression deformities in the mid to lower thoracic spine, grossly stable.  No acute fracture or dislocation was identified and the finding was suggestive of osteopenia.  The examiner stated that the Veteran's back condition impacted his ability to work in that it would be a safety risk on the job due to a fall risk and that the Veteran could not climb any ladders or carry any heavy equipment.

After consideration of the pertinent evidence of record, the Board concludes that an evaluation in excess of 20 percent is not warranted at any time during the appeal period as there is no evidence of 30 degrees or less of forward flexion or ankylosis of the thoracolumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  Rather, the evidence clearly demonstrates that the Veteran has continued to retain motion in his back with at least 50 degrees of forward flexion.  On the January 2007 VA examination, the Veteran retained motion of 95 degrees of forward flexion, 30 degrees of extension, 30 degrees of right lateral flexion, and 40 degrees of left lateral flexion.  On the May 2008 VA examination, the Veteran was able to flex his back forward 65 degrees although he could not extend his back beyond 0 degrees; lateral bending was restricted to 10 degrees to the right and 20 degrees to the left.  The March 2009 range of motion testing showed 60 degrees of forward flexion, 0 degrees of extension and 5 degrees of bilateral lateral flexion.  On the October 2009 VA examination, the Veteran's lumbar spine retained motion of 70 degrees of forward flexion, 25 degrees of extension, 20 degrees of right lateral flexion, 18 degrees of left lateral flexion, and 2 degrees of bilateral lateral rotation.  The November 2011 range of motion testing showed 85 degrees of forward flexion, with painful motion starting at 50 degrees; 20 degrees of extension, with painful motion starting at 15 

degrees; 20 degrees of right lateral flexion, with painful motion starting at 10 degrees; 20 degrees of left lateral flexion, with painful motion starting at 10 degrees; 30 or greater degrees of right lateral rotation, with painful motion starting at 30 or greater degrees; 30 or greater degrees of left lateral rotation, with no objective evidence of painful motion.  No ankylosis on part of the Veteran's thoracolumbar spine has been shown during the entire period on appeal.  As there was clearly motion, the medical evidence of record simply does not show ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current 20 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Veteran has reported severe flare-ups of back pain, and that he could not stand, walk, bend, stoop, or even sit for an extended period of time.  Additionally, there was objective evidence that repetition caused increased pain and fatigability, and additional limitation of motion.  On the November 2011 VA examination, pain on movement was shown and the repetitive range of motion testing revealed additional limitation of motion.  However, the level of additional limitation of motion shown on repetitive motion is already contemplated in the current 20 percent evaluation.  In other words, any additional limitation due to pain does not more nearly approximately a finding of 30 degrees or less of forward flexion or ankylosis of the entire thoracolumbar spine.  Accordingly, an increased evaluation on this basis is not warranted.  38 C.F.R. §§4.40, 4.45; DeLuca, 8 Vet. App. at 206.

Consideration has been given to an increased evaluation for the Veteran's service-connected back disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, there is no evidence that the Veteran's back disability resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician 

during the entire period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  On the January 2007 VA examination, the Veteran reported two incapacitating episodes per year lasting about 10 to 12 days although no physician's prescription of bed rest is shown.  On the November 2011 VA examination, the Veteran denied any incapacitating episodes due to his back disability.  In any event, incapacitating episodes having a total duration of at least 4 weeks during the past 12 months have not been shown.  Rather, the VA and private medical records reflect complaints and treatment for back pain and indicate the Veteran was treated with medication, back brace, and physical therapy; however, the Veteran was never prescribed bed rest.  As such, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable to the present case.  38 C.F.R. § 4.71a, General Rating Formula.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  However, there is no medical evidence of record that would warrant a rating in excess of the current 20 percent for the Veteran's service-connected back disability at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the neurological symptoms associated with the Veteran's service-connected back disability, in an August 2008 rating decision, the RO assigned a separate rating of 10 percent for mild L4 radiculopathy in the right lower extremity effective March 10, 2008.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2011).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a 

finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his current disability rating for back disability inadequate.  The Veteran's residuals of concussion fracture of T-8, 9, 10, with degenerative disc disease are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5235, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's service-connected residuals of concussion fracture of T-8, 9, 10, with degenerative disc disease have been manifested constant pain with severe flare-ups, fatigue, stiffness, weakness, spasm and limitation of motion to, at most, 50 degrees of forward flexion, 0 degrees of extension, 5 degrees of bilateral lateral flexion, and 2 degrees of bilateral lateral rotation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his back disability.  A rating in excess of 20 percent is provided for 30 degrees or less of forward flexion of the thoracolumbar spine, or favorable or unfavorable ankylosis of the entire thoracolumbar spine, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  38 C.F.R § 4.71a, Diagnostic Code 5235.

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an increased evaluation in excess of 20 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for residuals of concussion fracture of T-8, 9, 10, with degenerative disc disease, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


